DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20120316685 A1 (Petterson)
US 20040006424 A1 (Joyce)
US 20130188010 A1 (Dortch)
US 20120140085 A1 (Gallinat)
US 20020060267 A1 (Yavnai)
US 20040173726 A1 (Camera stabilizer for UAV, Fig.1 -2)
US 20120200703 A1 (imaging system for UAV)
US 20030201371 A1	(Handheld camera stabilizer)
US 20060053912 A1	(camera gimbal system)
US 20130051778 A1 (para 46, Fig.1A low power indication in a UAV camera control)
Miller et al. "Gimbal system configurations and line-of-sight control techniques for
small UAV applications" Proceedings Volume 8713, Airborne Intelligence, Surveillance, Reconnaissance (ISR) Systems and Applications X:	 871308 (2013) :SPIE Defense, Security, and Sensing, 2013, Baltimore, Maryland, United States





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 6-7, 10-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pettersson.

Pettersson teaches with respect to following Claims:	

1. An aerial vehicle [(Fig.1, para 1-2)]  comprising:	 a vehicle body coupled to one or more blades configured to provide lift to the aerial vehicle [(Figs.1-2)]:	 an image device [(Fig.2, para 31)]  including:	 	a first housing containing an optical unit, the optical unit including a lens and a photosensor[(36, 34 in Fig.2, see para 31, 37, 52; image sensor 76=photosensor )] :	 	and a second housing containing a non-optical unit and not the optical unit[(anything not supported by 32 of Fig.2; such as 26, 28, 30, 82)] ,:	 and an apparatus connected to the vehicle body and configured to stabilize at least a portion of the imaging device, the apparatus including [(gimbal system 22, see Figs1-2, para 3, 29 )] :	 	a frame assembly supporting the optical unit of the imaging device without supporting the non-optical unit of the imaging device, and being configured to permit rotation of the optical unit about a first rotational axis or a second rotational axis [(gimbal assembly 32 para 31)] , the frame assembly including:			 a first frame member supporting the optical unit: and a second frame member bearing weight of the first frame member:[(para 35; each gimbal teaches a frame)] 	 	an inertial measurement unit configured to detect state information associated with the optical unit and generate a motor signal based on the state information [(para 92, 37)] :		 and a motor assembly coupled to the frame assembly and being configured to drive, in response to the motor signal provided by the inertial measurement unit, the frame assembly to permit the rotation of the optical unit [(para 92, 37)].

6. The aerial vehicle of claim 1, wherein the second housing is external to the vehicle body [(Figs.1-2; 26 is external to the vehicle and does not contain 36 )] .

7. The aerial vehicle of claim 1, wherein the second housing is separable from the vehicle body. [(stand 30 is mounted to the vehicle, therefore is separable {para 31-33} )] 

10. The aerial vehicle of claim 1, wherein the non-optical unit further includes at least one of a power supply for powering the photosensor, a processor for processing images captured by the photosensor or controlling the rotation of the optical unit, a memory device for storing the images, or a display for displaying the images [(para 38-40)] .
11. The aerial vehicle of claim 1, wherein the optical unit does not include a power supply for powering the photosensor, a processor for processing images captured by the photosensor, or a memory device for storing the image [(para 40, 39, 49 indicates the power supply may be on support platform or at the stand or at the gimbal and image processor at the display; because of the claim language “or” only one needed to teach the claim)] 

14. The aerial vehicle of claim 1, wherein the second frame member is:	 movable relative to the first frame member about the first rotational axis: and movable relative to the second housing about the second rotational axis. [(para 35, Fig.2; the second gimbal move about rotational axis 64; second gimbal is also connected and supported by the outer gimbals which moves on a different axis of rotation such as 60 or 62 )] 
15. The aerial vehicle of claim 14, wherein the first rotational axis and the second rotational axis intersect with the optical unit [(para 35 and Fig.2; rotational axis for rotations 66, 64, 62, 60 intersect the payload/camera 34/36)] .

16. The aerial vehicle of claim 1, wherein the first frame member is connected to the optical unit without movable components [(“The payload may (or may not) be fixed to the fourth gimbal” para 35)] .

17. The aerial vehicle of claim 1, wherein:	 the frame assembly further includes a third frame member bearing weight of the second frame member, the first frame member, and the optical unit: and the frame assembly is further configured to rotate the optical unit about a third rotational axis.[[(para 35)] 

18. The aerial vehicle of claim 1, wherein the non-optical unit and the optical unit are movable relative to each other [(optical and non-optical units are connected by movable gimbals {see Fig.2} therefore there’s relative movements between them)] .

20. The aerial vehicle of claim 1, wherein the state information associated with the optical unit includes at least one of: a translational movement of the optical unit: a spatial position of the optical unit: a rotational movement of the optical unit: or an orientation of the optical unit.[[(para 37)] 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Joyce.

Claim 2. Pettersson teaches a [( Fig.2 and para 31)]  

Pettersson indicate the processor communicates with the optical unit (p39) however Petterson is silent weather the communication is wired or wireless, however both wired and wireless communication was commonplace in the art in this context as taught by Joyce [(para 120, 151)] . Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Pettersson to include them with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Pettersson in view of Joyce additionally teaches with respect to claim 3. The aerial vehicle of claim 1, wherein the optical unit is configured to communicate with the non-optical unit via at least one of:	 electromagnetic telecommunications, light, magnetic fields, or electric fields. [(Peterson unit 36 communicate with 82 and other units {dashed lines in Fig.2} {see para 38-39, 49}; signals is used in communications; Joyce teaches wireless telecommunication {para 120, 151})] 


Pettersson in view of Joyce additionally teaches with respect to claim 4. The aerial vehicle of claim 1, wherein the optical unit is configured to communicate with the non-optical unit via point-to-point or point-to-multi-point wireless networking. [(Peterson unit 36 communicate with 82 and other units {dashed lines in Fig.2} {see para 38-39, 49};; Joyce teaches wireless telecommunication {para 120, 151})] 


Pettersson in view of Joyce additionally teaches with respect to claim 5. The aerial vehicle of claim 1, wherein the non-optical unit is configured to permit wireless transmission of image data generated by the photosensor of the optical unit. [(Peterson teaches processor/non-optical unit communicate image to display {para 39}; Joyce teaches wireless telecommunication {para 120} including images sent to a central location {para 86})]

Pettersson in view of Joyce additionally teaches with respect to claim 19. The aerial vehicle of claim 1, wherein the non-optical unit is not mechanically coupled to the optical unit. [(Pettersson shows the optical unit and non-optical unit connected through Dash lines {Fig.2} additionally Joyce teaches wireless connection capabilities)] 


Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Petterson  in view of Dortch.

Regarding Claim 9. Pettersson does not explicitly teaches a motor of the motor assembly utilizes 5 Watts or less to drive a corresponding one of the first frame member and the second frame member to rotate..

However, in the same/related field of endeavor, Dortch teaches a motor of the motor assembly utilizes 5 Watts or less to drive a corresponding one of the first frame member and the second frame member to rotate..  [(para 50 and claim 6)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because low power device is desirable for flying applications and mobile devices [(Petterson Fig.1)] 

Pettersson in view of Dortch additionally teaches with respect to claim 8. The aerial vehicle of claim 1, wherein the motor assembly consumes a minimum amount of energy that is 80% or less than a minimum amount of energy required by the motor assembly to drive a frame assembly supporting both the optical unit and the non-optical unit. [(based on Pettersson, given that the optical unit does not includes the heavier non-optical units power is expected to be low; Dortch para 50 indicates 1 for camera watt vs 5 watt for whole unit)] 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petterson in view of Gallinat.

Regarding Claim 12. Petterson does not explicitly show wherein the optical unit has a maximum dimension of about 3 cm or less. 

However, in the same/related field of endeavor, Gallinat teaches wherein the optical unit has a maximum dimension of about 3 cm or less. [(para 21)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such system is desirable for mobile application and mountable freely  [(Gallinat Abstract)] 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Petterson in view of Yavnai.

Regarding Claim 13. Petterson does not explicitly show the optical unit has a weight of about 15 grams or less.  

However, in the same/related field of endeavor, Yavnai the optical unit has a weight of about 15 grams or less. [(para 87)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because low weight is desirable for flying applications and mobile devices  [(Petterson Fig.1 and Yavnai para 87)] 







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11134196 in view of Pettersson. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim teaches all the limitations of the instant claims, excepts “An aerial vehicle, a vehicle body coupled to one or more blades configured to provide lift to the aerial vehicle” , which is taught by Pattersson (see the prior art analysis).  Therefore it would have been obvious to one of the ordinary skill in the art , before the effective filing date of the claimed invention, to modify the system disclosed by patented claim with Pettersson to include them thereby enhance the imaging systems capabilities. 
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11134196 in view of Pettersson in view of Dortch. Please see the above analysis and the corresponding prior art analysis
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10334171 in view of Pettersson. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim teaches all the limitations of the instant claims, excepts “generate a motor signal based on the state information;” , which is taught by Pattersson (see the prior art analysis).  Therefore it would have been obvious to one of the ordinary skill in the art , before the effective filing date of the claimed invention, to modify the system disclosed by patented claim with Pettersson to include them thereby enhance the imaging systems capabilities. 

Claims 1-7, 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over all the claims of US Patent No. 9485427. The patented claims anticipates the instant claims.
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9485427 in view of Pettersson in view of Dortch. Please see the above analysis and the corresponding prior art analysis.
Claims 1-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 9277130 in view of Pettersson. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim teaches all the limitations of the instant claims, excepts “a vehicle body coupled to one or more blades configured to provide lift to the aerial vehicle” , which is taught by Pattersson.  Therefore it would have been obvious to one of the ordinary skill in the art , before the effective filing date of the claimed invention, to modify the system disclosed by patented claim with Pettersson to include them thereby enhance the imaging systems capabilities. 
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 9277130 in view of Pettersson in view of Dortch. Please see the above analysis and the corresponding prior art analysis


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426